Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020.




                                         In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00909-CR


                      THE STATE OF TEXAS, Appellant

                                          V.

                        MATT TAHMASEBI, Appellee

                  On Appeal from County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-CCR-181181


                          MEMORANDUM OPINION

      The State of Texas has signed and filed a written request to withdraw its
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                   PER CURIAM

Panel consists of Justices Wise, Jewell and Poissant

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2